Title: Thomas Jefferson to Peter Bolinger, 9 April 1819
From: Jefferson, Thomas
To: Bolinger, Peter


          
            Sir
            Monticello Apr. 9. 19.
          
          We accept your offer to convey water in pipes to the University on the terms stated in mr Cosby’s letter to me of Mar. 14.—it would be best you should come on ready to begin the work  in the first week of May because I shall be absent till then on a journey. I salute you with respect.
          Th: Jefferson
        